Case 2:20-cv-00561 Document 97 Filed 08/17/21 Page 1 of 2 PagelD #: 1920

IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF WEST VIRGINIA
AT CHARLESTON
WILLIAM ALLEN MEANS,
Plaintiff,
Vv. Civil Action No.: 2:20-561
E.M. PETERSON and D. HARVEY,

Defendants.

ORDER OF DISMISSAL

 

NOW COMES the Plaintiff, William Allen Means, by counsel, Dante DiTrapano and W.
Jesse Forbes, and the Defendants, E.M. Peterson and D. Harvey, by and through counsel, Duane
J. Ruggier II, Evan 8. Olds and the law firm of Pullin, Fowler, Flanagan, Brown & Poe, PLLC,
and hereby represent to the Court that all matters in controversy between the parties have been
settled and compromised and that the parties jointly move the Court to dismiss this action, with
prejudice.

The Court being advised of the premises herein and finding no objection thereto, it is
hereby ORDERED that this action is hereby DISMISSED, with prejudice, with the parties to
bear their own costs and attorneys’ fees.

The Clerk is directed to send attested copies of this Order to all counsel of record.

Entered this / 7 day of A. sas” , 2021.

   

HONORABLE JOSEPH/R. GOODWIN

   
Case 2:20-cv-00561 Document 97 Filed 08/17/21 Page 2 of 2 PagelD #: 1921

Prepared and submitted by:

/s/ Duane J. Ruggier IT

Duane J. Ruggier II, Esquire WVSB #7787
Evan 8. Olds, Esquire WVSB#12311
PULLIN, FOWLER, FLANAGAN,
BROWN & POE, PLLC

JamesMark Building

901 Quarrier Street

Charleston, WV 25301

Counsel for Defendant

Inspected and approved by:

/s/ L. Dante diTrapano

L. Dante’ diTrapano, Esq.

Alex McClaughlin, Esq.
Benjamin D. Adams, Esq.
Calwell Luce diTrapano PLLC
500 Randolph Street

Charleston, West Virginia 25302
Counsel for Plaintiff

And

W. Jesse Forbes, Esq.

Forbes Law Firm, PLLC

1118 Kanawha Boulevard, East
Charleston, West Virginia 25301
Co-Counsel for Plaintiff
